     Case 1:21-cv-00928-NONE-BAM Document 10 Filed 08/11/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   PETER M. ARENA,                                     Case No. 1:21-cv-00928-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE
13           v.
                                                         FINDINGS AND RECOMMENDATIONS
14   CERVANTES, et al.,                                  REGARDING DISMISSAL OF CERTAIN
                                                         CLAIMS
15                       Defendants.
                                                         ECF No. 1
16
                                                         FOURTEEN-DAY DEADLINE
17

18           Plaintiff Peter M. Arena (“Plaintiff”) is a state prisoner proceeding pro se in this civil

19   rights action under 42 U.S.C. § 1983. Plaintiff’s complaint, filed on June 14, 2021, is currently

20   before the Court for screening. (ECF No. 1.)

21           I.      Screening Requirement and Standard

22           The Court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

24   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

25   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

26   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

27           A complaint must contain “a short and plain statement of the claim showing that the

28   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
                                                         1
     Case 1:21-cv-00928-NONE-BAM Document 10 Filed 08/11/21 Page 2 of 6


 1   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 2   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 3   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

 4   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

 5   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 6          To survive screening, Plaintiff’s claims must be facially plausible, which requires

 7   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

 8   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

 9   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

10   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility

11   standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

12          II.     Plaintiff’s Allegations

13          Plaintiff is currently housed at California State Prison in Sacramento, California. The

14   events in the complaint allegedly arose at California State Prison in Corcoran, California.

15   Plaintiff names the following defendants: (1) W. Cervantes, Correctional Officer; (2) D.

16   Berlanga, Correctional Officer; (3) E. Cerda- Jirano, Correctional Officer; (4) E. Moreno,

17   Correctional Sergeant; and (5) Ceja, Correctional Officer.

18          Plaintiff alleges as follows. On 5/25/20, Defendant Cervantes violated SHU policy and

19   signaled to the control officer to open Plaintiff’s cell while Plaintiff was not in cuffs. Defendant

20   Cervantes entered Plaintiff cell and began punching Plaintiff in the face. Defendant Cerda,

21   Berlanga, and Ceja ran into the cell, and all four were punching and kicking Plaintiff. Plaintiff

22   was pinned down and cuffed. Then Defendant Cervantes put his foot on Plaintiff’s neck while

23   face down and prone, and pulled up Plaintiff’s cuffed arms violently. Cerda was punching

24   Plaintiff’s ribs and Berlanga was kicking Plaintiff’s head. Defendant Ceja was trying to stomp

25   Plaintiff’s feet and was punching Plaintiff’s head. Plaintiff was dragged into the rotunda and put

26   in a chair. Sgt. Moreno was in the rotunda, and he put on gloves and began choking Plaintiff’s

27   neck and punching his face. Sgt Moreno put his boot between the leg chain shackles and kicked

28   the chain three or four times. He then had Plaintiff dragged to medical.
                                                        2
     Case 1:21-cv-00928-NONE-BAM Document 10 Filed 08/11/21 Page 3 of 6


 1           As a result, Plaintiff suffered two dislocated shoulders that required surgery, a fractured

 2   shoulder, nerve damage in the arm, cuts on the back of his legs and bruising. As remedies

 3   Plaintiff is seeking compensatory damages and an injunction for cameras in the SHU units, yard,

 4   rotunda area. Plaintiff seeks a grand jury investigation into officer misconduct and unlawful use

 5   of force while in restraints.

 6           III.    Discussion

 7                   A. Excessive Force

 8           The Eighth Amendment protects prisoners from inhumane methods of punishment and

 9   from inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.

10   2006). The unnecessary and wanton infliction of pain violates the Cruel and Unusual

11   Punishments Clause of the Eighth Amendment. Hudson v McMillian, 503 U.S. 1, 5 (1992)

12   (citations omitted). Although prison conditions may be restrictive and harsh, prison officials must

13   provide prisoners with food, clothing, shelter, sanitation, medical care, and personal safety.

14   Farmer v. Brennan, 511 U.S. 825, 832–33 (1994) (quotations omitted).

15           For claims of excessive physical force, the issue is “whether force was applied in a good-

16   faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

17   Hudson, 503 U.S. at 7. Relevant factors for this consideration include “the extent of injury... [,]

18   the need for application of force, the relationship between that need and the amount of force used,

19   the threat ‘reasonably perceived by the responsible officials,’ and ‘any efforts made to temper the

20   severity of a forceful response.’ ” Id. (quoting Whitley v. Albers, 475 U.S. 1078, 1085 (1986) ).

21   Finally, because the use of force relates to the prison's legitimate penological interest in

22   maintaining security and order, the court must be deferential to the conduct of prison officials.

23   See Whitley, 475 U.S. at 321–22.

24           Liberally construing the allegations in the complaint, Plaintiff states a cognizable claim

25   for excessive force in violation of the Eighth Amendment against Defendants W. Cervantes,

26   Correctional Officer; D. Berlanga, Correctional Officer; E. Cerda- Jirano, Correctional Officer; E.

27   Moreno, Correctional Sergeant; and Ceja, Correctional Officer.

28   ///
                                                       3
     Case 1:21-cv-00928-NONE-BAM Document 10 Filed 08/11/21 Page 4 of 6


 1                  B. Failure to Follow Departmental Policy

 2          To the extent plaintiff attempts to claim a violations of prison policy, such claims are not

 3   actionable in federal court. See generally 28 U.S.C. § 1983; see Cousins v. Lockyer, 568 F.3d

 4   1063, 1070 (9th Cir. 2009); Galen v. Cty. of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007)

 5   (stating Section 1983 requires plaintiff to demonstrate violation of federal law, not state law).

 6   Insofar as Plaintiff brings suit against any of the Defendants for violations of CDCR policy, he is

 7   advised that a violation of a prison regulation or policy is not a per se constitutional violation. See

 8   Davis v. Kissinger, 2009 WL 256574, *12 n.4 (E.D. Cal. 2009). Thus, complaints that prison

 9   officials violated prison policy will not support a Section 1983 claim.

10                  C. Injunctive Relief

11          Plaintiff seeks injunctive relief in this action. Federal courts are courts of limited

12   jurisdiction and in considering a request for injunctive relief, the Court is bound by the

13   requirement that as a preliminary matter, it have before it an actual case or controversy. City of

14   Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge Christian Coll. v. Ams. United for

15   Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If the Court does not have an

16   actual case or controversy before it, it has no power to hear the matter in question. Id.

17          Further, requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of

18   the Prison Litigation Reform Act [“PLRA”], which requires that the Court find the “relief

19   [sought] is narrowly drawn, extends no further than necessary to correct the violation of the

20   Federal right, and is the least intrusive means necessary to correct the violation of the Federal

21   right.” In cases brought by prisoners involving conditions of confinement, any injunction “must

22   be narrowly drawn, extend no further than necessary to correct the harm the court finds requires

23   preliminary relief, and be the least intrusive means necessary to correct the harm.” 18 U.S.C. §

24   3626(a)(2). Moreover, where, as here, “a plaintiff seeks a mandatory preliminary injunction that

25   goes beyond maintaining the status quo pendente lite, ‘courts should be extremely cautious’ about

26   issuing a preliminary injunction and should not grant such relief unless the facts and law clearly

27   favor the plaintiff.” Committee of Central American Refugees v. I.N.S., 795 F.2d 1434, 1441 (9th

28   Cir. 1986), quoting Martin v. International Olympic Committee, 740 F.2d 670, 675 (9th Cir.
                                                       4
     Case 1:21-cv-00928-NONE-BAM Document 10 Filed 08/11/21 Page 5 of 6


 1   1984).

 2            The injunctive relief Plaintiff is seeking, such placing camera throughout the institution

 3   and establishing a grand jury, go beyond what would be allowed under the PLRA as they are not

 4   narrowly tailored to address the violations of the rights at issue in this action. Caribbean Marine

 5   Servs. Co., Inc. v. Baldridge, 844 F.2d 668, 674-75 (9th Cir. 1988). Therefore, the Court cannot

 6   grant broad requests for relief or requests based on the possibility of an injury.

 7            IV.      Conclusion and Order

 8            The Court HEREBY DIRECTS the Clerk of the Court to randomly assign a district judge

 9   to this action.

10            Further, based on the above, the Court finds that Plaintiff's complaint states a cognizable

11   claim against Defendants W. Cervantes, Correctional Officer; D. Berlanga, Correctional Officer;

12   E. Cerda- Jirano, Correctional Officer; E. Moreno, Correctional Sergeant; and Ceja, Correctional

13   Officer for excessive force in violation of the Eighth Amendment. Plaintiff fails to state any other

14   cognizable claims based on violation of CDCR SHU policy and further leave to amend is not

15   warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

16            Accordingly, IT IS HEREBY RECOMMENDED as follows:

17       1. This action proceed on Plaintiff’s complaint, filed June 14, 2021, against Defendants W.

18            Cervantes, Correctional Officer; D. Berlanga, Correctional Officer; E. Cerda- Jirano,

19            Correctional Officer; E. Moreno, Correctional Sergeant; and Ceja, Correctional Officer for

20            excessive force in violation of the Eighth Amendment; and

21       2. Any other claim based on violation of CDCR SHU policy be dismissed from this action

22            for failure to state a claim upon which relief may be granted.

23                                                    ***

24            These Findings and Recommendation will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

26   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

27   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
                                                        5
     Case 1:21-cv-00928-NONE-BAM Document 10 Filed 08/11/21 Page 6 of 6


 1   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

 2   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan,

 3   923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     August 11, 2021                            /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
